315 S.W.3d 734 (2010)
STATE of Missouri, Respondent,
v.
Melvin CLARK, Appellant.
No. ED 92970.
Missouri Court of Appeals, Eastern District, Division Four.
June 15, 2010.
*735 Nancy A. McKerrow, Columbia, MO, for Appellant.
Shaun J. MacKelprang, Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Melvin Clark (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of two counts of first degree statutory sodomy, Section 566.062 RSMo (2000) and one count of first degree statutory rape, Section 566.032 RSMo (2000). Appellant was sentenced as a persistent offender to twenty-five years' imprisonment on each count, to run concurrently. In Appellant's sole point on appeal, he claims the trial court plainly erred in failing to grant him a continuance to obtain private counsel of his choosing.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).